Name: Commission Regulation (EC) No 1360/2003 of 31 July 2003 derogating, for the marketing year 2003/2004, from Regulation (EC) No 2316/1999 as regards the use of land set aside in certain regions of the Community
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production;  cooperation policy
 Date Published: nan

 Important legal notice|32003R1360Commission Regulation (EC) No 1360/2003 of 31 July 2003 derogating, for the marketing year 2003/2004, from Regulation (EC) No 2316/1999 as regards the use of land set aside in certain regions of the Community Official Journal L 194 , 01/08/2003 P. 0035 - 0037Commission Regulation (EC) No 1360/2003of 31 July 2003derogating, for the marketing year 2003/2004, from Regulation (EC) No 2316/1999 as regards the use of land set aside in certain regions of the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 2316/1999 of 22 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops(3), as last amended by Regulation (EC) No 1035/2003(4), lays down conditions for granting area payments for certain arable crops. Under Article 19(2) and (3) of Regulation (EC) No 2316/1999, areas set aside must so remain for a period commencing on 15 January at the latest and ending on 31 August at the earliest and, except as otherwise provided for, may not be used for agricultural production or for any lucrative purpose.(2) In recent months certain regions of the Community have experienced extreme drought, which has seriously affected supplies of fodder and exposed breeders to severe losses of income because they have been obliged to sell their stock if normal feed is not ensured.(3) It is therefore desirable to locate extra local fodder supplies for animal feed prior to the autumn.(4) A derogation from Regulation (EC) No 2316/1999 should therefore be granted to authorise the use, in the regions concerned, of land set aside for arable crops for cattle fodder before expiry of the set-aside period, while providing for measures to ensure compliance with the non-lucrative nature of the use of such land.(5) The measures in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. By way of derogation from Article 19(2) and (3) of Regulation (EC) No 2316/1999, land declared as set aside in the regions of the Community listed in the Annex to this Regulation may be used for animal feed during the year 2003/2004.2. The Member States concerned shall take all necessary measures to ensure compliance with the non-lucrative nature of the use of the land set aside referred to in paragraph 1, in particular the exclusion of products harvested from such land from the arrangements for aid for dried fodder provided for in Council Regulation (EC) No 603/95(5).Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 4 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 145, 31.5.2001, p. 16.(3) OJ L 280, 30.10.1999, p. 43.(4) OJ L 150, 18.6.2003, p. 24.(5) OJ L 63, 21.3.1995, p. 1.ANNEX>TABLE>